DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction response filed on 10/19/2021.  Claims 147-166 are pending.  Claim 147 is independent.
Election/Restrictions
Applicant's election with traverse of Species H (Figures 9A and 9B) in the reply filed on 10/19/2021 is acknowledged.  The traversal is on the ground(s) that claims 147-166 are also readable on Species I (Figure 9C).  The examiner has reconsidered the election/restriction to combine Figure 9C with Species H (Figures 9A and 9B) for the examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 166 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 166 recites the limitation "the keyhole" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 147, 148, 150, 152-162, and 165 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Stopek et al. (US Pub. No.: 2013/0030360).
Regarding claims 147, 150, 152-154, 156-162, and 165, Stopek discloses, in one embodiment (Figures, 6A-6C), an implantable mesh (600, Figs. 6A-6C, the mesh 600 is fully capable for sublay inguinal hernia repair in a male patient), comprising: a) a fabric layer (620, Fig. 6B) comprising an anterior side (side facing 610 as shown in Fig. 7B) and a posterior side (side opposite of the anterior side, Fig. 6B), wherein the posterior 

    PNG
    media_image1.png
    469
    660
    media_image1.png
    Greyscale

Regarding claims 147, 148, 155-162, and 165, Stopek discloses, in another embodiment (Figures 3A-3B) an implantable mesh (300, Fig. 3A) for sublay inguinal hernia repair in a male patient, comprising: a) a fabric layer (320, Fig. 3A and see Figure below), comprising an anterior side (the side facing 310, Fig. 3A and see Figure .

    PNG
    media_image2.png
    568
    687
    media_image2.png
    Greyscale

Claim(s) 147, 149, 150, 155, 158-162, 164, and 165 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darois et al. (US Pat. No.: 6,736,823).
Regarding claims 147, 149, 155, 158, 160-162, and 165, Darois discloses, in one embodiment (Fig. 20B), an implantable mesh (20B, Fig. 25 and see Figure below, mesh 20B is fully capable to be used for sublay inguinal hernia repair in a male patient), comprising: a) a fabric layer (22, Fig. 25) comprising an anterior side (first surface 26, Fig. 25) and a posterior side (second surface 28, Fig. 25), wherein the posterior side comprises a surface area that is configured to enable tissue adhesion to the fabric layer 

    PNG
    media_image3.png
    506
    735
    media_image3.png
    Greyscale

Regarding claims 147, 150, 155, 158, 159, 164, and 165, Darois discloses, in another embodiment (Figs 16 and 17), an implantable mesh (20, Figs. 16 and 17 and see Figure below; the mesh 20 is fully capable to be used for sublay inguinal hernia repair in a male patient), comprising: a) a fabric layer (combined fabric mesh 22, Fig. 17 and see Figure below) comprising an anterior side (first surface 26 facing 116, Figs 16 and 17) and a posterior side (second surface 28 opposite to 26, Figs. 16 and 17), wherein the posterior side comprises a surface area that is configured to enable tissue adhesion to the fabric layer (Col. 7, lines 39-43, the surface area that is not covered by the surface barrier is fully capable to enable tissue adhesion to the fabric layer); and b) an anti-adhesive barrier (semicircular barrier 116, Fig. 16 and see Figure below) disposed on the anterior side of the fabric layer in a position inferior to a horizontally-.

    PNG
    media_image4.png
    554
    783
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 151 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darois et al. (US Pat. No.: 6,736,823).
Regarding claim 151, Darois discloses all the limitations of claim 150 as taught above but fails to disclose that the pre-determined distance is about 1 cm.  Darois discloses that diameter of the opening 30 is about 2.8 cm (Col. 14, lines 1-53) and can be other sizes and the thickness of the barrier layer 116 is about 1 cm (Col. 14, lines 19-53, 2.4cm – 1.4 cm) and can be other sizes.  The pre-determine distance between the 
Claim 163 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stopek et al. (US Pub. No.: 2013/0030360) as applied to claim 147 above, and further in view of Bell et al. (US Pub. No.: 2014/0236197).
Regarding claim 163, Stopek discloses all the limitations of claim 147 as taught above with the embodiment shown in Figures 3A-3B but does not disclose a fin configured to provide femoral space coverage for a femoral hernia, and wherein the fin is (i) barrier- free and (ii) configured to extend inferiorly from an inguinal ligament level of the male patient upon implantation.
Bell teaches, in the same field of endeavor (hernia mesh), an implantable mesh (42, Fig. 6) comprising a fin (such as 44 on the bottom-right quarter of the mesh, upper-right quarter of the mesh, or upper-left quarter of the mesh, Fig. 6) fully capable to provide femoral space coverage for a femoral hernia (the fin is fully capable to provide femoral space coverage for a femoral hernia since it has a width), and wherein the fin is 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the mesh shown in Figs. 3A-3B of Stopek to include a fin fully capable to provide femoral space coverage for a femoral hernia, and wherein the fin is (i) barrier- free and (ii) fully capable to extend inferiorly from an inguinal ligament level of the male patient upon implantation as taught by Bell in order obtain the advantage of helping the mesh to be secured the body.
Claim 163 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darois et al. (US Pat. No.: 6,736,823) as applied to claim 147 above, and further in view of Bell et al. (US Pub. No.: 2014/0236197).
Regarding claim 163, Darois discloses all the limitations of claim 147 as taught above with the embodiment shown in Figures 16 and 17 but does not disclose a fin configured to provide femoral space coverage for a femoral hernia, and wherein the fin is (i) barrier- free and (ii) configured to extend inferiorly from an inguinal ligament level of the male patient upon implantation.
Bell teaches, in the same field of endeavor (hernia mesh), an implantable mesh (42, Fig. 6) comprising a fin (such as 44 on the bottom-left quarter or upper-left quarter of the mesh, Fig. 6) fully capable to provide femoral space coverage for a femoral 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the mesh shown in Figs. 3A-3B of Darois to include a fin fully capable to provide femoral space coverage for a femoral hernia, and wherein the fin is (i) barrier- free and (ii) fully capable to extend inferiorly from an inguinal ligament level of the male patient upon implantation as taught by Bell in order obtain the advantage of helping the mesh to be secured the body. In the modified invention, the fin is barrier-free because the barrier of Darois is at a different location than the location of the fin.
Claim 165 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stopek et al. (US Pub. No.: 2013/0030360) as applied to claim 147 above, and further in view of Weiser et al. (US Pub. No.: 2006/0229493).
Regarding claim 163, Stopek discloses all the limitations of claim 147 as taught above and further discloses that the fabric layer comprises a weave defining interstitial pores (Para. [0025]).  However, Stopek does not disclose that the weave is configured to enable tailoring of a keyhole without unraveling.
Weiser teaches, in the same field of endeavor (implantable mesh), a mesh (120, Fig. 6 or 140, Fig. 7B) comprising a weave (Paras. [0092]-[0093] and [0100]) which is 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the weave of the mesh of Stopek to be fully capable of a keyhole without unraveling a taught by Weiser in order to obtain the advantage of obtaining the desired shape and/or configuration for the mesh after tailoring.
Claim 165 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darois et al. (US Pat. No.: 6,736,823) as applied to claim 147 above, and further in view of Weiser et al. (US Pub. No.: 2006/0229493).
Regarding claim 163, Darois discloses all the limitations of claim 147 as taught above and further discloses that the fabric layer comprises a weave defining interstitial pores (Col. 12, lines 31-34 and Col. 7, lines 20-22).  However, Darois does not disclose that the weave is configured to enable tailoring of a keyhole without unraveling.
Weiser teaches, in the same field of endeavor (implantable mesh), a mesh (120, Fig. 6 or 140, Fig. 7B) comprising a weave (Paras. [0092]-[0093] and [0100]) which is fully capable of enabling tailoring a keyhole without unraveling (Paras. [0093] and [0100], the weave is fully capable of enabling tailoring a keyhole without unraveling because mesh can be trimmed without causing the mesh unraveling)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the weave of the mesh of Darois to be fully capable of a keyhole without unraveling a taught by Weiser in order to obtain 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771